Citation Nr: 1604127	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye disability, currently claimed as Cogan's Syndrome, to include as secondary to service-connected complications of histoplasmosis (i.e., superior vena cava syndrome with a mediastinal mass).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

As noted in a prior June 2014 remand, the Board has recharacterized the issue on appeal more broadly to include entitlement to service connection for a bilateral eye disability, currently claimed as Cogan's Syndrome, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in February 2010.  A copy of the transcript has been associated with the claims file. 

The Board previously remanded this matter in January 2011 and June 2014 for further procedural and evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran was afforded a VA examination in January 2015 to determine the etiology of his claimed bilateral eye disability.  The examiner ultimately concluded that the Veteran's "interstitial keratitis was not caused by his histoplasmosis."  The examiner provided a limited rationale, stating simply that the Veteran "has no eye findings of histoplasmosis.  His cataracts are more likely than not made worse by his extended use of steroid drops to control his keratitis."

The Board finds that opinion offered by the January 2015 examiner is inadequate, and as a result, remand is necessary in order to obtain a new medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the opinion must be adequately supported and explained).

The Board finds that the examiner did not provide sufficient rationale in determining that the Veteran's currently diagnosed eye condition was not related to the Veteran's histoplasmosis.  The Veteran has also provided additional contentions which should be addressed in a future medical opinion.  The Veteran has alleged that his eye condition is the result of his in-service histoplasmosis, the result of interferon treatment for histoplasmosis, and blood transfusions.  In addition, at his February 2010 Travel Board hearing, the Veteran stated that during surgery to address his histoplasmosis his superior vena cava was altered or removed.  The Veteran seemingly alleges that the alteration of that vein may have caused or contributed to his current eye condition.  The Veteran has also provided medical literature in support of his contentions which should be addressed.  

The Board also notes a potential discrepancy of the record as to the Veteran's current diagnosis.  The January 2015 VA examiner diagnosed the Veteran with interstitial keratitis and posterior subcapsular cataract of the left eye.  However, the Veteran has alleged that he was diagnosed with Cogan syndrome, which the Board's review of medical literature indicates could be a cause of interstitial keratitis.  The examiner should clarify the diagnosis and address any conflicting medical evidence of record.

In summary, the new medical opinion should address the Veteran's following contentions: (1) clarify the diagnosis of the Veteran's eye condition; (2) address whether the Veteran's eye condition is directly related to service, to include his diagnosis of histoplasmosis; (3) address whether the Veteran's eye condition is secondary to the residuals of histoplasmosis, to include the alteration of his superior vena cava during treatment; (4) address whether the Veteran's eye condition is secondary to interferon treatment, blood transfusions, or any other relevant treatment; (5) address the condition of ocular histoplasmosis syndrome as discussed by the Veteran at his February 2010 Travel Board hearing; and (6) address the medical literature submitted by the Veteran as is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed eye condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a specific diagnosis for any eye disability during the pendency of the appeal, and reconcile the diagnosis with any conflicting medical evidence of record. 

The examiner should provide a medical opinion on the etiology of any diagnosed eye disability.

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed eye disability is causally or etiologically related to the Veteran's period of active service.   

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed eye disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected conditions. 

If any service-connected disability aggravates (i.e., permanently worsens) an eye disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In addressing both the direct and secondary opinions, the examiner should discuss as pertinent: (1) relevant service treatment records, to include any documentation of histoplasmosis; (2) the Veteran's contention that his condition is secondary to histoplasmosis; (3) the Veteran's contention that his condition is secondary to treatment for histoplasmosis, such as interferon treatment, blood transfusion, and surgery resulting in an altered superior vena cava; (4) ocular histoplasmosis syndrome; and (5) the medical literature submitted by the Veteran.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




